ACCEPTED
                                                                                  14-15-00177-CV
                                                                  FOURTEENTH COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            5/12/2015 11:06:21 AM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK




           No. 14-15-00177-CV                                     FILED IN
                                                           14th COURT OF APPEALS
                                                              HOUSTON, TEXAS
                                                           5/12/2015 11:06:21 AM
           In The Fourteenth Court of Appeals              CHRISTOPHER A. PRINE
                                                                    Clerk
                   of Houston, Texas

                           JEFFREY M. LORANCE,
                                                                   Appellant,
                                     v.

        MOREQUITY, INC. AND PEAK FORECLOSURE SERVICES, INC.;
                                                            Appellees.


       On Appeal from the 164th District Court of Harris County, Texas
                              No. 2013-77187


      NOTICE OF APPEARANCE AND DESIGNATION OF LEAD COUNSEL


TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

     Appellee Morequity, Inc. designates Chris Dove and the firm of

Locke Lord LLP as lead counsel on appeal.

     Kelley J. Harvey of the Harvey Law Group was trial counsel when

this case was tried in the 164th District Court of Harris County, Texas.

Chris Dove and the firm of Locke Lord LLP now make their appearance in
this Court on behalf of Morequity, Inc. Pursuant to TEX. R. APP. P. 6.1(c),

Morequity, Inc. designates Chris Dove as lead counsel for this appeal.

     The necessary information for Mr. Dove is as follows:

                  Chris Dove
                   State Bar No. 24032138
                  Locke Lord LLP
                  600 Travis St., Suite 2800
                  Houston, TX 77002
                  (713) 226-1200 (Telephone)
                  (713) 223-3717 (Facsimile)
                  cdove@lockelord.com

                                 PRAYER

     Appellee Morequity, Inc. asks this Court to record that Chris Dove

and the firm of Locke Lord LLP are lead counsel for Morequity, Inc. in this

case on appeal.

                                   Respectfully submitted,

                                   LOCKE LORD LLP

                                  By: /s/ Chris Dove
                                      Chris Dove
                                       State Bar No. 24032138
                                       cdove@lockelord.com
                                      600 Travis St., Suite 2800
                                      Houston, TX 77002
                                      (713) 226-1200 (Telephone)
                                      (713) 223-3717 (Facsimile)

                                     ATTORNEY FOR MOREQUITY, INC.
                                     2
                        CERTIFICATE OF SERVICE


     I hereby certify that on May 12, 2015, a true and correct copy of the
foregoing brief was served on the following counsel of record via U.S. mail,
postage prepaid and/or by electronic filing where possible:

Jeffrey M. Lorence
14015 Hollow Pine Court
Houston, TX 77049


Jeffrey M. Lorence
510 N. Main
Dayton, TX 77535
Appellant, Pro Se


Kelly J. Harvey
Harvey Law Group
P.O. Box 131407
Houston, TX 77219
Kelly@kellyharvey.com
Trial Counsel for Appellee Morequity, Inc.



                                     /s/ Chris Dove
                                     Chris Dove




                                        3